


EXHIBIT 10.5


FIRST AMENDMENT OF LOAN AND SECURITY AGREEMENT




This FIRST AMENDMENT OF LOAN AND SECURITY AGREEMENT (“Amendment”) is dated as of
December 27, 2012, by and between Jones Soda (Canada) Inc., a British Columbia
corporation, having a place of business at 1000 1st Avenue S., Suite 100
Seattle, WA 98134 (“Borrower”) and ACCESS BUSINESS FINANCE L.L.C., having a
principal place of business at 14205 S. E. 36th Street, Suite 350, Bellevue, WA
98006 (“Lender”).


RECITALS




A.    Borrower and Lender have entered into that certain Loan and Security
Agreement dated as of December 27, 2011 (as amended or modified to the date
hereof, the “Loan Agreement”).


B.    Borrower has requested that Lender amend, and Lender has agreed to amend,
the Loan Agreement to:


1.    Remove William Meissner as Key Employee and add Jennifer Cue as Key
Employee;
2.    Decrease the Minimum Monthly Income from $5,000.00 to $2,500.00 until the
date of the initial advance, at which time it shall increase to $5,000.00.


NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the parties hereby agree as follows:


AGREEMENT


1.    Amendment of the Loan Agreement. The Loan Agreement is hereby amended as
follows, effective as of the date hereof:


1.1    The term “Key Employees” is amended and shall read in its entirety
“Jennifer Cue and Carrie Traner”;
1.2    The term “Minimum Monthly Income” is amended and shall be decreased to
$2,500.00 until the date of the initial advance, at which time it shall increase
to $5,000.00.


2.    Modification. Except as expressly modified hereby, the Loan Agreement
shall remain unchanged and in full force and effect.


3.    Conflicts. If a conflict exists between the provisions of the Loan
Agreement and the provisions of this Amendment, the provisions of this Amendment
shall control.


4.    Ratification of Guaranty. Guarantor acknowledges and agrees that he has
read and is familiar with, and consents to, all of the terms and conditions of
this Amendment. In light of the foregoing, Guarantor confirms and agrees that
all of the terms and provisions of his Guaranty are ratified and reaffirmed, and
that the Guaranty shall continue in full force and effect.



1

--------------------------------------------------------------------------------




4.1    Although Lender has informed Guarantor of the terms of this Amendment,
Guarantor understands and agrees that Lender has no duty whatsoever to so notify
Guarantor or to seek this or any future acknowledgment, consent, or
reaffirmation, and nothing contained herein is intended to, or shall create,
such a duty as to any transactions hereafter.


5.    Further Assurances. Borrower agrees to make and execute such other
documents as may be necessary or required to effectuate the terms and conditions
of this Agreement.


6.    Future Modifications. This Amendment does not entitle, or imply any
consent or agreement to, any further or future modification of, amendment to,
waiver of, or consent with respect to any provision of the Loan Agreement.


7.    Severability. In the event any one or more of the provisions contained in
this Agreement is held to be invalid, illegal or unenforceable in any respect,
then such provision shall be ineffective only to the extent of such prohibition
or invalidity, and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.


8.    Headings. Section headings and numbers have been set forth for convenience
only.


9.    Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument. Delivery of an executed counterpart of the
signature page to this Amendment by telefacsimile shall be effective as delivery
of a manually executed counterpart of this Amendment, and any party delivering
such an executed counterpart of the signature page to this Amendment by
telefacsimile to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Amendment to such other party, provided
that the failure to deliver such manually executed counterpart shall not affect
the validity, enforceability, or binding effect of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.


                            


Jones Soda (Canada) Inc.


            
By:    /s/ Jennifer Cue            
Jennifer Cue
Title:     CEO                    


ACCESS BUSINESS FINANCE L.L.C.




By:     /s/ Douglas L. McDonald        
Douglas L. McDonald
Title:     Manager                



2

--------------------------------------------------------------------------------




CONSENTED TO:


Jones Soda Co.
Guarantor




/s/ Jennifer Cue                
Jennifer Cue, CEO


Jones Soda (USA) Inc.
Guarantor




/s/ Jennifer Cue                
Jennifer Cue, CEO


Whoopass USA Inc.
Guarantor




/s/ Jennifer Cue                
Jennifer Cue, CEO


myJones.com, Inc.
Guarantor




/s/ Jennifer Cue                
Jennifer Cue, CEO



3